DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyler (US 2009/0057292 A1).
Regarding Claims 10-11, Oyler discloses an oven appliance comprising: a cabinet defining a cooking chamber (102) to receive items to be cooked, the cooking chamber comprising a top wall, a bottom wall, a rear wall, and opposing sidewalls, the top wall and the bottom wall being spaced apart along a vertical direction, the opposing sidewalls being spaced apart along a lateral direction (see Fig. 1); and a broiler assembly comprising: a convection heating element (107) disposed outside of the cooking chamber and in convective communication with the cooking chamber to supply heated gas to the cooking chamber (inherent), and a radiant heating element (103) disposed in the cooking chamber proximate the top wall of the cooking chamber; wherein the radiant heating element (103) is an electric resistive heating element.

    PNG
    media_image1.png
    640
    856
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oyler (US 2009/0057292 A1) in view of Paller (US 2018/0209656 A1).
Regarding Claims 1-8, Oyler discloses an oven appliance comprising: a cabinet defining a cooking chamber (102) to receive items to be cooked, the cooking chamber comprising a top wall, a bottom wall, a rear wall, and opposing sidewalls, the top wall and the bottom wall being spaced apart along a vertical direction, the opposing sidewalls being spaced apart along a lateral direction (see Fig. 1); a convection duct (indicated in annotated Fig. 2 above) extending along a portion of the cooking chamber to direct a heated gas therethrough (i.e. heated air); a convection heating element (107) disposed within the convection duct to supply the heated gas thereto; an air handler (108) disposed in fluid communication with the convection duct to motivate the heated gas; and a radiant heating element (103); wherein the radiant heating element (103) is an electric resistive heating element; wherein a portion of the convection duct is defined by the rear wall (indicated in annotated Fig. 2 above).
Oyler does not disclose a broil outlet defined at a top portion of the cooking chamber in fluid communication with the convection duct to direct the heated gas from the convection duct to the cooking chamber; and a radiant heating element positioned proximate to and downstream of the broil outlet; wherein the convection heating element is a gas burner; wherein the gas burner comprises a burner tube to receive a combustion fuel and a burner enclosure housing the burner tube to contain a flame and direct an exhaust of the flame to the broil outlet as a portion of the heated gas; wherein the air handler is disposed upstream from the gas burner, and wherein the burner enclosure defines an inlet to receive an airflow from the air handler; further comprising an isolated air supply duct disposed in fluid communication between the air handler and the inlet of the gas burner; wherein the air handler is disposed within the cabinet and positioned below the convection heating element along the vertical direction.
Paller teaches an oven appliance comprising: a broil outlet (54) defined at a top portion of the cooking chamber (14) in fluid communication with the convection duct (130) to direct the heated gas from the convection duct to the cooking chamber; wherein the convection heating element is a gas burner (50); wherein the gas burner comprises a burner tube (68) to receive a combustion fuel and a burner enclosure (72) housing the burner tube to contain a flame and direct an exhaust of the flame to the broil outlet as a portion of the heated gas; wherein the air handler (46) is disposed upstream from the gas burner, and wherein the burner enclosure defines an inlet (78) to receive an airflow from the air handler; further comprising an isolated air supply duct (112) disposed in fluid communication between the air handler (46) and the inlet (78) of the gas burner; wherein the air handler (46) is disposed within the cabinet and positioned below the convection heating element (50) along the vertical direction.

    PNG
    media_image2.png
    666
    889
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Oyler to further comprise a broil outlet defined at a top portion of the cooking chamber in fluid communication with the convection duct to direct the heated gas from the convection duct to the cooking chamber; and a radiant heating element positioned proximate to and downstream of the broil outlet; wherein the convection heating element is a gas burner; wherein the gas burner comprises a burner tube to receive a combustion fuel and a burner enclosure housing the burner tube to contain a flame and direct an exhaust of the flame to the broil outlet as a portion of the heated gas; wherein the air handler is disposed upstream from the gas burner, and wherein the burner enclosure defines an inlet to receive an airflow from the air handler; further comprising an isolated air supply duct disposed in fluid communication between the air handler and the inlet of the gas burner; wherein the air handler is disposed within the cabinet and positioned below the convection heating element along the vertical direction as taught and/or suggested by Paller, since both references teach convection heating arrangements, it would have been obvious to one skilled in the art to substitute one convection heating arrangement for the other to achieve the predictable result of providing a convective stream of a heated gas to said cooking chamber.
Regarding Claims 12-17, Oyler in view of Paller discloses all of the claim limitations as is evident from the discussion of Claims 1-8 and 10-11 above. In the interest of brevity, the parallel claim limitations and the obviousness rationale applied above will not be repeated here.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oyler in view of Paller as applied to the parent claim and further in view of Johnson (US 2017/0276375 A1).
Regarding Claims 9 & 18, Oyler in view of Paller does not disclose further comprising a controller operably connected to the radiant heating element and the convection heating element, the controller configured to initiate a broiling operation, the broiling operation including activating both the radiant heating element and the convection heating element.
Johnson teaches an oven appliance comprising a controller (58) operably connected to the radiant heating element (48) and the convection heating element (54), the controller configured to initiate a broiling operation, the broiling operation including activating both the radiant heating element and the convection heating element (see para. 0037: “Method 100 is a method for preheating an appliance, e.g., oven appliance 10. In particular, method 100 facilitates improving the overall cooking performance of oven appliance 10, particularly closed door broiling performance. In this regard, the discussion below refers to performing method 100 using broil heating element 48. However, one skilled in the art will appreciate that method 100 may be used to control one or more of heating elements 42, 48, 54 in any combination. Controller 58 may be programmed to perform method 100, e.g., by selectively energizing heating elements 42, 48, 54 according to one or more heating routines.”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Oyler in view of Paller to further comprise a controller operably connected to the radiant heating element and the convection heating element, the controller configured to initiate a broiling operation, the broiling operation including activating both the radiant heating element and the convection heating element as taught and/or suggested by Johnson, since such a modification would will improve overall cooking performance (see at least para. 0034: “More particularly, aspects of the present disclosure are directed to operation of one or more of heating elements 42, 48, 54 to improve cooking performance, particularly broil performance.”).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image3.png
    420
    991
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    629
    999
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799